FILED
                            NOT FOR PUBLICATION
                                                                             JAN 10 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SAMUEL GARCIA VEGA,                              No. 13-70752

              Petitioner,                        Agency No. A097-579-773

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 10, 2016**
                               Pasadena, California

Before: RAWLINSON and BEA, Circuit Judges and SEEBORG,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Richard Seeborg, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.

                                          1
      Samuel Garcia Vega (Vega) petitions for review of a decision of the Board

of Immigration Appeals (BIA) denying his motion to reopen the proceedings

addressing his application for cancellation of removal. Vega asserts that the BIA

erred in holding that he failed to establish that his counsel was ineffective. Vega

also contends that the BIA and the Immigration Judge (IJ) violated the Due Process

Clause by prejudging the case, failing to consider all the evidence, failing to weigh

all pertinent factors, failing to address all his claims, and failing to provide

reasoned decisions.



      We lack jurisdiction over Vega’s claim that the BIA erred by according

“little discretionary weight” to the letter that he purportedly sent to the Superior

Court of Los Angeles, because that claim goes to the “merits basis for a

previously-made discretionary determination.” Fernandez v. Gonzales, 439 F.3d

592, 603 (9th Cir. 2006). Insofar as Vega’s appeal seeks review of the IJ’s

discretionary determinations in the original proceedings, Vega never challenged

those determinations before the BIA on direct review, and he may not challenge

them now on a motion to reopen. Id.




                                            2
      We do have jurisdiction to consider Vega’s ineffective-assistance-of-

counsel claim, however. See 8 U.S.C. § 1252(a)(2)(D). We agree with the ruling

of the BIA that counsel’s tactical decision not to reveal Vega’s misrepresentations

during judicial proceedings did not constitute ineffective assistance of counsel.

See Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986).



      PETITION DISMISSED in PART, DENIED in PART.




                                          3